Case 5:19-mj-03555 Document1 Filed on 12/20/19 in TXSD Page 1 of 1

AO 9] (Rev. 11/11) Criminal Complaint

_ UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

 

United States of America )
v. )
Rosalina ARREDONDO-Ruiz ) Case No.

)

)

)

)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief
On or about the date(s) of December 19, 2019 in the county of Webb in the
Southern District of Texas. , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Mexico, who has previously been REMOVED or has departed the United

States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Laredo, Texas the said Defendant having not obtained the consent of the
Attorney General of the United States (prior to March 1, 2003) or of the Secretary of the
Department of Homeland Sécurity (March 1, 2003 and thereafter- Title 6, United States
Code, Sections 202 and 557) for the reapplication by the said Defendant for admission into

the United States.
This criminal complaint is based on these facts:
On or about December 19, 2019 the defendant Rosalinga ARREDONDO-Ruiz was apprehended in Laredo, Texas. After a brief
interview it was determined that, Rosalina ARREDONDO-Ruiz was an undocumented alien from Mexico and subsequently placed
under arrest. Further investigation revealed that Rosalina ARREDONDO-Ruiz was previously REMOVED from the United States on

07/02/2004 at Roma, TX . There is no record that Rosalina ARREDONDO-Ruiz-has applied for or received permission from the
Attorney General or the Secretary of Homeland Security to re-enter the United States after deportation. 1

/S/Joshua Steele |

Complainant's signature |

 

 

[continued on the attached sheet.

Joshua Steele . Border Patrol Agent
Printed name and title

Date: December 23, 2019

eee ee ae

City and state: Laredo, Texas Sam Sheldon _U.S. Magistrate Judge
Printed naine and title |

 

Sworn to before me and signed in my presence,

 

Judge's signature

 
